Mr. Justice BRADLEY
(having stated the case) delivered the opinion of the court.
It seems difficult to find any ground for sustaining this appeal. Conceding that the deed of trust held by the complainants would have been valid as against Johnson and his assigns, had his pre-emption right been sustained; still, this right- was not sustained. He had nothing that he could mortgage or convey. The subsequent sale by the government agents conveyed a good title to the purchasers, clear-of the mortgage. The other ground on which the appellants relied, namely, that at the public sale Johnson had made some reservations in his own favor, in his agreement with the other creditors, for the purpose of enabling him to settle with the appellants, is taken away by the -discovery of a copy of that agreement. , It contains no such provision whatever. On the contrary it is a mutual agreement made for the sole benefit of those-who executed it.
No question arises here, in reference to the eighty acres purchased by Johnson’s mother. The original decree did not embrace any portion of that, and no appeal from that decree was taken by the complainants.
Some observations were made in reference to the provision of the agreement, looking to a combination to prevent competition in bidding at the government sale; but that objection, if valid, could only be taken by the government itself.
To conclude, the copy of the agreement which was discovered, and which laid the foundation for the bill of review, is sufficiently proved; and its absence at the former trial is satisfactorily accounted for.
Decree affirmed.